 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

AGROFRESH SOLUTIONS, INC.,

 

and

 

PSP AGFS HOLDINGS, L.P.

 

Dated as of July 27, 2020

 

 

 

 

TABLE OF CONTENTS         Page Article I       Resale Shelf Registration      
Section 1.1 Resale Shelf Registration Statement 1 Section 1.2 Effectiveness
Period 1 Section 1.3 Subsequent Shelf Registration Statement 2 Section 1.4
Supplements and Amendments 2 Section 1.5 Subsequent Holder Notice 2 Section 1.6
Underwritten Offering 3 Section 1.7 Take-Down Notice 4 Section 1.8 Piggyback
Registration 4     Article II       Additional Provisions Regarding Registration
Rights       Section 2.1 Registration Procedures 5 Section 2.2 Suspension 8
Section 2.3 Expenses of Registration 9 Section 2.4 Information by Holders 9
Section 2.5 Rule 144 Reporting 10 Section 2.6 Holdback Agreement 10     Article
III       Indemnification       Section 3.1 Indemnification by Company 11
Section 3.2 Indemnification by Holders 12 Section 3.3 Notification 12 Section
3.4 Contribution 13 Section 3.5 Survival 13     Article IV       Transfer and
Termination of Registration Rights       Section 4.1 Transfer of Registration
Rights 13 Section 4.2 Termination of Registration Rights 14

 



i 

 

 

    Article V       Miscellaneous       Section 5.1 Amendments and Waivers 14
Section 5.2 Extension of Time, Waiver, Etc. 14 Section 5.3 Assignment 14 Section
5.4 Counterparts 14 Section 5.5 Entire Agreement; No Third Party Beneficiary 14
Section 5.6 Governing Law; Jurisdiction 15 Section 5.7 Specific Enforcement 15
Section 5.8 Waiver of Jury Trial 15 Section 5.9 Notices 16 Section 5.10
Severability 17 Section 5.11 Expenses 17 Section 5.12 Interpretation 17

 



ii 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of July
27, 2020 by and between AgroFresh Solutions, Inc., a Delaware corporation (the
“Company”), PSP AGFS Holdings, L.P., a Delaware limited partnership (“PSP”).
Capitalized terms that are used herein but not defined elsewhere are defined in
Exhibit A.

 

WHEREAS, the Company and PSP are parties to the Investment Agreement, dated as
of June 13, 2020 (as amended from time to time, the “Investment Agreement”),
pursuant to which the Company (i) is selling to PSP, and PSP is purchasing from
the Company, an aggregate of 150,000 shares of Series B-1 Convertible Preferred
Stock, par value $0.0001 per share (the "Series B-1 Preferred Stock") at the
First Closing, (ii) is issuing shares of Series B-2 Convertible Preferred Stock,
par value $0.0001 per share (the "Series B-2 Preferred Stock") at the Second
Closing and (iii) is issuing shares of Series B Convertible Preferred Stock, par
value $0.0001 per share (the "Series B Preferred Stock" and, together with the
Series B-1 Preferred Stock and the Series B-2 Preferred Stock, the “Preferred
Stock”) at the Exchange Closing, each of which are convertible into shares of
Common Stock.

 

WHEREAS, as a condition to the obligations of the Company and PSP under the
Investment Agreement, the Company and PSP are entering into this Agreement for
the purpose of granting certain registration and other rights to PSP.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

Article I

 

Resale Shelf Registration

 

Section 1.1 Resale Shelf Registration Statement. Subject to the other applicable
provisions of this Agreement, the Company shall use its commercially reasonable
efforts to prepare and file no later than the first Business Day following the
Restricted Period a registration statement covering the sale or distribution
from time to time by the Holders, on a delayed or continuous basis pursuant to
Rule 415 of the Securities Act, of all of the Registrable Securities on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, then such registration shall be on another
appropriate form and shall provide for the registration of such Registrable
Securities for resale by the Holders in accordance with any other reasonable
method of distribution elected by the Investors) (the “Resale Shelf Registration
Statement”) and shall use its commercially reasonable efforts to cause such
Resale Shelf Registration Statement to be declared effective by the SEC as
promptly as is reasonably practicable after the filing thereof (it being agreed
that the Resale Shelf Registration Statement shall be an automatic shelf
registration statement that shall become effective upon filing with the SEC
pursuant to Rule 462(e) if Rule 462(e) is available to the Company).

 

Section 1.2 Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).

 



 

 

 

Section 1.3 Subsequent Shelf Registration Statement. If any Shelf Registration
Statement ceases to be effective under the Securities Act for any reason at any
time during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any other reasonably method of distribution mutually elected by
the Investors and the Company.

 

Section 1.4 Supplements and Amendments. The Company shall supplement and amend
any Shelf Registration Statement if required by the Securities Act or the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement.

 

Section 1.5 Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall as promptly as reasonably practicable following delivery of written notice
to the Company of such Person becoming a Holder and requesting for its name to
be included as a selling securityholder in the prospectus related to the Shelf
Registration Statement (a “Subsequent Holder Notice”):

 

(a)      if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law;

 



 2 

 

 

(b)      if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

 

(c)      notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

 

Section 1.6 Underwritten Offering.

 

(a)      Subject to any applicable restrictions on transfer in the Investment
Agreement or otherwise, the Investors may, after the Resale Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Offering Notice”) specifying that the sale of some or all of the
Registrable Securities subject to the Shelf Registration Statement is intended
to be conducted through an underwritten offering (the “Underwritten Offering”);
provided, that the Holders of Registrable Securities may not, without the
Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $25,000,000 (unless the
Holders are proposing to sell all of their remaining Registrable Securities),
(ii) launch more than three (3) Underwritten Offerings at the request of the
Holders within any twelve (12) month period, or (iii) launch an Underwritten
Offering within the period commencing fourteen (14) days prior to and ending two
(2) Business Days following the Company’s scheduled earnings release date for
any fiscal quarter or year (or such shorter period as is the Company’s customary
“blackout window” applicable to directors and officers). Upon receipt of a
request for an Underwritten Offering, the Company shall notify all Holders of
such request and, subject to Section 1.6(c), shall include in such Underwritten
Offering all shares of Registrable Securities to be sold by Holders responding
to such notice.

 

(b)      In the event of an Underwritten Offering, the Holders of a majority of
the Registrable Securities participating in an Underwritten Offering shall
select the managing underwriter(s) to administer the Underwritten Offering;
provided, that the choice of such managing underwriter(s) shall be subject to
the consent of the Company, which consent shall not be unreasonably conditioned,
withheld or delayed; provided, further, that in making the determination to
consent to the Holder’s choice of managing underwriter(s), the Company may take
into account its business and strategic interests. The Company and the Holders
of Registrable Securities participating in an Underwritten Offering will enter
into an underwriting agreement in customary form with the managing underwriter
or underwriters selected for such offering.

 

(c)      The Company will not include in any Underwritten Offering pursuant to
this Section 1.6 any securities that are not Registrable Securities without the
prior written consent of the Investors, which consent shall not be unreasonably
conditioned, withheld or delayed. If the managing underwriter or underwriters
advise the Company and the Investors in writing that in its or their good faith
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities requested to be included in such offering) exceeds the number of
securities which can be sold in such offering in light of market conditions or
is such so as to adversely affect the success of such offering, the Company will
include in such offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Offering, and, after the initial Underwritten Offering hereunder,
any shares of Common Stock held by Rohm and Haas Company, a Delaware corporation
(together with its affiliates, “Dow”) for which a request for inclusion has been
made pursuant to its registration rights provided for in any other agreement,
allocated pro rata among such Holders and Dow on the basis of the percentage of
the Registrable Securities then-owned by such Holders and any shares of Common
Stock held by Dow; and (ii) second, any other securities of the Company that
have been requested to be so included, including for the purposes of the initial
Underwritten Offering hereunder, any securities held by Dow.

 



 3 

 

 

Section 1.7 Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration Statement is effective, if an
Investor delivers a notice to the Company (a “Take-Down Notice”) stating that
such Investor intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall amend, subject to the
other applicable provisions of this Agreement or supplement the Shelf
Registration Statement as may be reasonably necessary in order to enable such
Registrable Securities to be sold and distributed pursuant to the Shelf
Offering.

 

Section 1.8 Piggyback Registration.

 

(a)      If the Company proposes to file a registration statement under the
Securities Act with respect to an offering (or to make an underwritten public
offering pursuant to a previously filed registration statement) of Common Stock
or securities convertible into, or exchangeable or exercisable for, Common
Stock, whether or not for sale for its own account (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
to effectuate an exchange offer or any employee benefit or dividend reinvestment
plan), then the Company shall give prompt written notice of such filing or
offering, which notice shall be given, to the extent reasonably practicable, no
later than ten (10) Business Days prior to the filing or launch date (the
“Piggyback Notice”) to the Holders of Registrable Securities. The Piggyback
Notice shall offer such Holders the opportunity to include (or cause to be
included) in such registration statement or offering the number of shares of
Registrable Securities as each such Holder may request (each, a “Piggyback
Registration Statement”). Subject to Section 1.8(b), the Company shall include
in each Piggyback Registration Statement all Registrable Securities with respect
to which the Company has received written requests for inclusion therein (each a
“Piggyback Request”) promptly following delivery of the Piggyback Notice but in
any event no later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a Piggyback Registration Statement beyond the earlier of
(x) one hundred eighty (180) days after the effective date thereof and (y)
consummation of the distribution by the Holders of the Registrable Securities
included in such registration statement.

 

(b)      If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.8 are to be sold in an
underwritten offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company in writing that in its or their good faith opinion
the number of securities exceeds the number of securities which can be sold in
such offering in light of market conditions or is such so as to adversely affect
the success of such offering, the Company will include in such offering only
such number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the securities proposed to be sold by
the Company for its own account; (ii) second, the Registrable Securities of the
Holders that have requested to participate in such underwritten offering, as
well as any shares of Common Stock held by Dow for which a request for inclusion
has been made pursuant to its registration rights provided for in any other
agreement, allocated pro rata among such Holders and Dow on the basis of the
percentage of the Registrable Securities then-owned by such Holders and any
shares of Common Stock held by Dow; (iii) third, any other securities of the
Company that have been requested to be included in such offering; provided that
Holders may, prior to the earlier of the (a) effectiveness of the registration
statement and (b) the time at which the offering price or underwriter’s discount
is determined with the managing underwriter or underwriters, withdraw their
request to be included in such registration pursuant to this Section 1.8.

 



 4 

 

 

Article II

 

Additional Provisions Regarding Registration Rights

 

Section 2.1 Registration Procedures. Subject to the other applicable provisions
of this Agreement, in the case of each registration of Registrable Securities
effected by the Company pursuant to Article I, the Company shall:

 

(a)      use commercially reasonable efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby, in accordance with the applicable provisions of this
Agreement;

 

(b)      prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be reasonably
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement in accordance with an Investor’s intended method of distribution set
forth in such registration statement for such period;

 

(c)      furnish to each Investor’s legal counsel copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on such registration statement;

 



 5 

 

 

(d)      if requested by the managing underwriter or underwriters, if any, or
the Investors, as promptly as is reasonably practicable include in any
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters, if any, or the Investors may reasonably
request in order to permit the intended method of distribution of such
securities and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Company has
received such request;

 

(e)      in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Investors and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Investors or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

 

(f)       as promptly as is reasonably practicable notify the Investors at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act or of the Company’s discovery of the occurrence of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 2.2, at the request of an Investor, prepare
promptly and furnish to such Investor a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing;

 

(g)      use commercially reasonable efforts to register and qualify (or exempt
from such registration or qualification) the securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing by the Investors; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdictions where it would not otherwise be required to
qualify but for this subsection or (ii) take any action that would subject it to
general service of process in any such jurisdictions;

 

(h)     in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement in accordance
with the applicable provisions of this Agreement;

 

(i)       in connection with an Underwritten Offering, the Company shall cause
its officers to use their commercially reasonable efforts to support the
marketing of the Registrable Securities covered by such offering (including
participation in “road shows” or other similar marketing efforts);

 

(j)       use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
letter dated such date from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters;

 



 6 

 

 

(k)       use commercially reasonable efforts to list the Registrable Securities
covered by such registration statement with any securities exchange on which the
Common Stock is then listed;

 

(l)       provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

(m)     in connection with a customary due diligence review, make available for
inspection by the Investors, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Investors or underwriter (collectively, the “Offering Persons”),
at the offices where normally kept, during reasonable business hours, all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
representative, underwriter, counsel or accountant in connection with such
registration statement, provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Offering Persons unless (i) disclosure of such
information is required by court or administrative order or in connection with
an audit or examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor, (ii) disclosure of such
information, in the reasonable judgment of the Offering Persons and providing to
extent permitted by law and reasonably practicable the Company with a reasonable
opportunity to dispute such judgment, is required by law or applicable legal
process (including in connection with the offer and sale of securities pursuant
to the rules and regulations of the SEC), (iii) such information is or becomes
generally available to the public other than as a result of a non-permitted
disclosure or failure to safeguard by such Offering Persons in violation of this
Agreement or by any other person that is/was subject to a similar obligation of
confidentiality or (iv) such information (A) was known or becomes available to
such Offering Persons or their representatives from a source other than the
Company; provided, that such source, to the knowledge of the Offering Persons,
was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source, to the knowledge of the Offering Persons, is not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, or (C) was developed independently by the
Offering Persons or their respective representatives without the use of, or
reliance on, reference to, or any other incorporation of any of the information
provided by the Company;

 

(n)      cooperate with the Investors and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA, including
the use of commercially reasonable efforts to obtain FINRA’s pre-clearance or
pre-approval of the registration statement and applicable prospectus upon filing
with the SEC; and

 



 7 

 

 

(o)      as promptly as is reasonably practicable notify the Investors (i) when
the prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
other federal or state governmental authority for amendments or supplements to
such registration statement or related prospectus or to amend or to supplement
such prospectus or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation of any proceedings for such purpose, (iv) if at any time the
Company has reason to believe that the representations and warranties of the
Company contained in any agreement (including any underwriting agreement
contemplated by Section 2.1(f) above) cease to be true and correct or (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose.

 

Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), such Investor shall discontinue disposition of any Registrable
Securities covered by such registration statement or the related prospectus
until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until such Investor is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company in writing, such Investor shall use
commercially reasonable efforts to return to the Company all copies then in
their possession, of the prospectus covering such Registrable Securities at the
time of receipt of such request. As soon as is reasonably practicable after the
Company has determined that the use of the applicable prospectus may be resumed,
the Company will notify such Investor thereof. In the event the Company invokes
an Interruption Period hereunder and in the reasonable discretion of the Company
the need for the Company to continue the Interruption Period ceases for any
reason, the Company shall, provide written notice, as soon as is reasonably
practicable, to the Investors that such Interruption Period is no longer
applicable.

 

Section 2.2 Suspension. (a) The Company shall be entitled, on one (1) occasion
in any six (6) month period, for a period of time not to exceed 60 days in the
aggregate in any such six (6) month period, to (x) defer any registration of
Registrable Securities and shall have the right not to file and not to cause the
effectiveness of any registration covering any Registrable Securities, (y)
suspend the use of any prospectus and registration statement covering any
Registrable Securities, and (z) require the Holders of Registrable Securities to
suspend any offerings or sales of Registrable Securities pursuant to a
registration statement, if the Company delivers to any Investor a certificate
signed by the chairman of the Board of Directors of the Company or any other
executive officer certifying that such registration and offering would (i)
require the Company to make an Adverse Disclosure or (ii) materially interfere
with any bona fide material financing, acquisition, disposition or other similar
transaction involving the Company or any of its subsidiaries then under
consideration. Such certificate shall contain a statement of the reasons for
such suspension and the anticipated length of such suspension. The Investors
shall keep the information contained in such certificate confidential subject to
the same terms set forth in Section 2.1(m). If the Company defers any
registration of Registrable Securities in response to a Underwritten Offering
Notice, or requires the Holders to suspend any Underwritten Offering, the
Investors shall be entitled to withdraw such Underwritten Offering Notice and if
they do so, such request shall not be treated for any purpose as the delivery of
an Underwritten Offering Notice pursuant to Section 1.6.

 



 8 

 

 

Section 2.3 Expenses of Registration. All Registration Expenses incurred in
connection with any registration shall be borne by the Company, provided that
each holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, brokers’ commissions and
stock transfer taxes, if any, on the Registrable Securities sold by such holder
and the fees and expenses of any counsel to the Holders (other than such fees
and expenses expressly included in Registration Expenses).

 

Section 2.4 Information by Holders.

 

(a) The Holder or Holders of Registrable Securities included in any registration
shall furnish to the Company such information regarding such Holder or Holders
and their Affiliates, the Registrable Securities held by them and the
distribution proposed by such Holder or Holders and their Affiliates as the
Company may reasonably request and as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement.

 

(b) Such Holder or Holders will, and will cause their respective Affiliates to,
reasonably cooperate with the Company in connection with the preparation of the
applicable registration statement and prospectus and, for so long as the Company
is obligated to keep such registration statement effective, such Holder or
Holders will and will cause their respective Affiliates to, (i) provide to the
Company, in writing and in a timely manner, for use in such registration
statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information,
(ii) comply with all laws applicable to such Holders in connection with any
registration or the distribution of Registrable Securities thereunder, (iii)
permit the Company and its representatives to examine any documents and records
that are necessary for the Company to ensure compliance with applicable laws in
connection with any offering of Registrable Securities and (iv) execute, deliver
and perform under any agreement or instrument necessary to effectuate the
offering of Registrable Securities, in each case as may be required by
applicable law and is necessary to enable the Company to prepare or amend such
registration statement, any related prospectus and any other documents related
to such offering covering the applicable Registrable Securities owned by such
Holder or Holders and to maintain the currency and effectiveness thereof.

 

(c) On receipt of any notice from the Company of the occurrence of any of the
events specified in Section 2.1(f) or clauses (ii) or (iii) of Section 2.1(o),
or that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or Holders, such Holders shall, and
they shall cause their respective Affiliates to, cease offering, selling or
distributing the Registrable Securities owned by such Holder or Holders until
the offering. sale and distribution of the Registrable Securities owned by such
Holder or Holders may recommence in accordance with the terms hereof and
applicable law.

 



 9 

 

 

Section 2.5 Rule 144 Reporting. With a view to making available the benefits of
Rule 144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will use its commercially reasonable efforts
to:

 

(a)      make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the date of this
Agreement; and

 

(b)      so long as a Holder owns any Restricted Securities, furnish to the
Holder upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

 

Section 2.6 Rule 144 Sales. For as long as the Holders own any Preferred Stock
or any Common Stock issued or issuable upon conversion thereof, to the extent it
shall be required to do so under the Exchange Act, the Company shall use
reasonable best efforts to take such further necessary action as any Holder may
reasonably request in connection with the removal of any restrictive legend on
the Preferred Stock or Common Stock being sold, all to the extent required from
time to time to enable such holder to sell such Preferred Stock and Common Stock
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.

 

Section 2.7 Holdback Agreement. If during the Effectiveness Period, the Company
shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Investors that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Investors the
opportunity to participate in such offering in accordance with and to the extent
required by Section 1.8, the Investors shall, if requested by the managing
underwriter or underwriters, enter into a customary “lock-up” agreement relating
to the sale, offering or distribution of Registrable Securities, in the form
reasonably requested by the managing underwriter or underwriters, covering the
period commencing on the date of the prospectus pursuant to which such offering
may be made and continuing until no more than ninety (90) days from the date of
such prospectus, or such shorter period as shall be required by any director,
executive officer or other shareholder.

 



 10 

 

 

Article III

Indemnification

 

Section 3.1 Indemnification by Company. To the fullest extent permitted by
applicable law, the Company will, with respect to any Registrable Securities
covered by a registration statement or prospectus, or as to which registration,
qualification or compliance under applicable “blue sky” laws has been effected
pursuant to this Agreement, indemnify and hold harmless each Holder, each
Holder’s current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees (collectively,
“Representatives”), and each Person controlling such Holder within the meaning
of Section 15 of the Securities Act and such Holder’s Representatives, and each
underwriter thereof, if any, and each Person who controls any such underwriter
within the meaning of Section 15 of the Securities Act (collectively, the
“Company Indemnified Parties”), from and against any and all expenses, claims,
losses, damages, costs (including costs of preparation and reasonable attorney’s
fees and any legal or other fees or expenses actually incurred by such party in
connection with any investigation or proceeding), judgments, fines, penalties,
charges, amounts paid in settlement and other liabilities, joint or several, (or
actions in respect thereof) (collectively, “Losses”) to the extent arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular, “issuer free writing prospectus” (as such term is
defined in Rule 433 under the Securities Act) or other document prepared by or
on behalf of the Company and authorized to be distributed in connection with any
registration, in each case related to such registration statement, or any
amendment or supplement thereto, or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading, or any violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rules or regulations thereunder
applicable to the Company and (without limiting the preceding portions of this
Section 3.1), the Company will reimburse each of the Company Indemnified Parties
for any reasonable and documented out-of-pocket legal expenses and any other
reasonable and documented out-of-pocket expenses actually incurred in connection
with investigating, defending or, subject to the last sentence of this Section
3.1, settling any such Losses or action, as such expenses are incurred; provided
that the Company’s indemnification obligations shall not apply to amounts paid
in settlement of any Losses or action if such settlement is effected without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed), nor shall the Company be liable to a Holder in any such
case for any such Losses or action to the extent that it arises out of or is
based upon a violation or alleged violation of any state or federal law
(including any claim arising out of or based on any untrue statement or alleged
untrue statement or omission or alleged omission in the registration statement
or prospectus) which occurs in reliance upon and in conformity with written
information regarding such Holder furnished to the Company by such Holder
expressly for use in connection with such registration by any such Holder.

 



 11 

 

 

Section 3.2 Indemnification by Holders. To the fullest extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its Representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document prepared by or on behalf of
the Company and authorized to be distributed in connection any registration
hereunder, in each case related to such registration statement, or any amendment
or supplement thereto, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, and will reimburse each of the Holder Indemnified Parties for any
reasonable and documented out-of-pocket legal expenses and any other reasonable
and documented out-of-pocket expenses actually incurred in connection with
investigating, defending or, subject to the last sentence of this Section 3.2,
settling any such Losses or action, as such expenses are incurred, in each case
to the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder and stated to be
specifically for use therein; provided, however, that in no event shall any
indemnity under this Section 3.2 payable by any Holder exceed an amount equal to
the net proceeds received by such Holder in respect of the Registrable
Securities sold pursuant to the registration statement. The indemnity agreement
contained in this Section 3.2 shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the applicable Holder (which consent shall
not be unreasonably withheld or delayed).

 

Section 3.3 Notification. If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as is
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this paragraph) be liable to such Indemnified Party hereunder for any legal
expenses and other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
litigation, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless the Indemnifying Party shall have failed within a
reasonable period of time to assume such defense and the Indemnified Party is or
would reasonably be expected to be materially prejudiced by such delay. The
failure of any Indemnified Party to give notice as provided herein shall relieve
an Indemnifying Party of its obligations under this Article III only to the
extent that the failure to give such notice is materially prejudicial or harmful
to such Indemnifying Party’s ability to defend such action. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
prior written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

 



 12 

 

 

 

Section 3.4 Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence of this Section 3.4. Notwithstanding the foregoing, the
amount any Holder will be obligated to contribute pursuant to this Section 3.4
will be limited to an amount equal to the net proceeds received by such Holder
in respect of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

Section 3.5 Survival. The indemnification provided for under this Article III
shall survive the sale or other transfer of the Registrable Securities and the
termination of this Agreement.

 

Article IV

 

Transfer and Termination of Registration Rights

 

Section 4.1 Transfer of Registration Rights. Any rights to cause the Company to
register securities granted to a Holder under this Agreement may be transferred
or assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Preferred Stock or Common Stock issued upon conversion
of Preferred Stock to such Person in a Transfer permitted by the Investment
Agreement; provided, however, that (i) prior written notice of such assignment
of rights is given to the Company, and (ii) such transferee agrees in writing to
be bound by, and subject to, this Agreement as a “Holder” pursuant to a written
instrument in the form of Exhibit B hereto. Any transferee of PSP in accordance
with the Investment Agreement shall be considered to be PSP hereunder.

 



13

 

 

Section 4.2 Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities. The registration rights set forth in
this Agreement shall terminate on the date on which all shares of Common Stock
issuable (or actually issued) upon conversion of the Preferred Stock cease to be
Registrable Securities.

 

Article V

 

Miscellaneous

 

Section 5.1 Amendments and Waivers. Subject to compliance with applicable law,
this Agreement only may be amended or supplemented in any and all respects by
written agreement of each of the Company and PSP; provided that with respect to
Dow, Section 1.6(c), Section 1.8(b), this Section 5.1 and Section 5.5 may not be
amended, supplemented or waived without the written consent of Dow.

 

Section 5.2 Extension of Time, Waiver, Etc. The parties hereto may, subject to
applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

 

Section 5.3 Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto.

 

Section 5.4 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

 

Section 5.5 Entire Agreement; No Third Party Beneficiary. This Agreement and the
other Transaction Documents constitute the entire agreement, and supersede all
other prior agreements and understandings, both written and oral, among the
parties and their Affiliates, or any of them, with respect to the subject matter
hereof and thereof. No provision of this Agreement shall confer upon any Person
other than the parties hereto and their permitted assigns any rights or remedies
hereunder; provided that Dow shall be a third party beneficiary with respect to
its rights under Section 1.6(c), Section 1.8(b), and Section 5.1.

 



14

 

 

Section 5.6 Governing Law; Jurisdiction.

 

(a)      This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

 

(b)     All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over any Action, any state or federal court within the State of
Delaware) and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such Action and irrevocably waive
the defense of an inconvenient forum or lack of jurisdiction to the maintenance
of any such Action. The consents to jurisdiction and venue set forth in this
Section 5.6 shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any Person other than
the parties hereto. Each party hereto agrees that service of process upon such
party in any Action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 5.9 of this Agreement. The parties hereto agree that a final judgment in
any such Action shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.

 

Section 5.7 Specific Enforcement. The parties acknowledge and agree that (a) the
parties shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to enforce specifically the terms and provisions
hereof in the courts described in Section 5.6 without proof of damages or
otherwise, this being in addition to any other remedy to which they are entitled
under this Agreement and (b) the right of specific enforcement is an integral
part of this Agreement and without that right, neither the Company nor the
Investors would have entered into this Agreement. The parties hereto agree not
to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to law or inequitable for any reason, and agree not to assert that a
remedy of monetary damages would provide an adequate remedy or that the parties
otherwise have an adequate remedy at law. The parties hereto acknowledge and
agree that any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in accordance with this Section 5.7 shall not be required to provide
any bond or other security in connection with any such order or injunction.

 

Section 5.8 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8.

 



15

 

 

Section 5.9 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
emailed or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses:

 

(a)      If to the Company, to it at:

 

AgroFresh Solutions, Inc.

One Washington Square

510-530 Walnut St., Suite 1350

Philadelphia, PA  19106
Attention: Thomas Ermi, Executive Vice President & General Counsel
Email: termi@agrofresh.com

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 221202
Attention: Jason Simon
Email: simonj@gtlaw.com

 

(b)      If to PSP, to it at:

 

c/o Paine Schwartz Partners, LLC
475 Fifth Avenue, 17th Floor
New York, NY 10017
Attn:     Kevin Schwartz; Alexander Corbacho; Renata Malavazzi
Email:    kschwartz@paineschwartz.com; acorbacho@paineschwartz.com;
rmalavazzi@paineschwartz.com

 

with a copy to (which will not constitute notice):

 

Kirkland & Ellis LLP
300 N LaSalle
Chicago, IL 60654
Attention: Corey D. Fox, P.C.; Ross Leff, P.C.; Maggie Flores; Peter Stach
Email: cfox@kirkland.com; ross.leff@kirkland.com;
maggie.flores@kirkland.com; peter.stach@kirkland.com

 



16

 

 

or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

Section 5.10 Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

 

Section 5.11 Expenses. Except as provided in Section 2.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

Section 5.12 Interpretation. The rules of interpretation set forth in Section
8.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

 

[Signature pages follow]

 



17

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

 

  COMPANY:       AGROFRESH SOLUTIONS, INC.         By: /s/ Jordi Ferre    
Name:  Jordi Ferre     Title:  Chief Financial Officer

 

Signature Page to Registration Rights Agreement

 





 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

INVESTOR:       PSP AGFS HOLDINGS, L.P.       By: /s/ Kevin Schwartz    
Name:  Kevin Schwartz     Title:    Chief Executive Officer  

 

Signature Page to Registration Rights Agreement

 





 

 

EXHIBIT A

 

DEFINED TERMS

 

1. The following capitalized terms have the meanings indicated:

 

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with
external legal counsel): (i) would be required to be made in any registration
statement filed with the SEC by the Company so that such registration statement
would not be materially misleading; (ii) would not be required to be made at
such time but for the filing, effectiveness or continued use of such
registration statement; and (iii) the Company has a bona fide business purpose
for not disclosing publicly.

 

“Affiliate” shall have the meaning given to such term in the Investment
Agreement.

 

“Business Day” shall have the meaning given to such term in the Investment
Agreement.

 

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.0001 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” means any Person holding Registrable Securities.

 

“Investor” means PSP and its respective successors and any Person that becomes a
party hereto pursuant to Section 4.1.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.

 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Article I, including all registration, qualification, listing and filing
fees, printing expenses, escrow fees, fees and disbursements of counsel and
accountants, fees and expenses in connection with complying with state
securities or “blue sky” laws, FINRA fees, fees of transfer agents and
registrars, transfer taxes, and reasonable and documented fees and out-of-pocket
expenses of one outside legal counsel to the Investors and all Holders retained
in connection with registrations contemplated hereby, but excluding underwriting
discounts and commissions, brokers’ commissions and stock transfer taxes, if
any, in each case to the extent applicable to the Registrable Securities of any
selling Holders.

 



A-1

 

 

“Registrable Securities” means, as of any date of determination, any shares of
Common Stock held or hereafter acquired by any Investor, including any Common
Stock issued or issuable pursuant to the conversion of any Preferred Stock, and
any other securities issued or issuable with respect to any such shares of
Common Stock by way of share split, share dividend, distribution,
recapitalization, merger, exchange, replacement or similar event or otherwise.
As to any particular Registrable Securities, once issued, such securities shall
cease to be Registrable Securities when (i) such securities are sold or
otherwise transferred pursuant to an effective registration statement under the
Securities Act, (ii) such securities shall have ceased to be outstanding, (iii)
such securities have been transferred in a transaction in which the Holder’s
rights under this Agreement are not assigned to the transferee of the securities
or (iv) such securities are sold in a broker’s transaction under circumstances
in which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met.

 

“Restricted Period” shall have the meaning given to such term in the Investment
Agreement.

 

“Restricted Securities” means any Preferred Stock or Common Stock required to
bear the legend set forth in Section 5.13(a) of the Investment Agreement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

 

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

 

“Transaction Documents” shall have the meaning given to such term in the
Investment Agreement.

 





A-2

 

 

2. The following terms are defined in the Sections of the Agreement indicated:

 

INDEX OF TERMS

 

Term Section Actions Section 5.6(b) Agreement Preamble Company Preamble Company
Indemnified Parties Section 3.1 Effectiveness Period Section 1.2 Holder
Indemnified Parties Section 3.2 Indemnified Party Section 3.3 Indemnifying Party
Section 3.3 Interruption Period Section 2.1(o) Investment Agreement Recitals
Losses Section 3.1 Offering Persons Section 2.1(m) Piggyback Notice Section
1.8(a) Piggyback Registration Statement Section 1.8(a) Piggyback Request Section
1.8(a) Preferred Stock Recitals Resale Shelf Registration Statement Section 1.1
Shelf Offering Section 1.7 Subsequent Holder Notice Section 1.5 Subsequent Shelf
Registration Statement Section 1.3 Take-Down Notice Section 1.7 Underwritten
Offering Section 1.6(a) Underwritten Offering Notice Section 1.6(a)

 



A-3

 

 

EXHIBIT B

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement, dated as of July 27, 2020 (the “Registration
Rights Agreement”), by and between AgroFresh Solutions, Inc. (the “Company”) and
PSP AGFS Holdings, L.P., a Delaware limited partnership. Capitalized terms used
and not defined herein shall have the meanings set forth in the Registration
Rights Agreement.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of [●],
20[ ].

 

[HOLDER]

 

  By:       Name:       Title:    

 



A-1

 